Exhibit 10.11 Customer Agreement Agreement No. YH-RAJ-20108-0047 Agreement Dated: 2010-8-23 Party A: Foshan Nanhai Rianju Construction Materials Co., Ltd. Party B: Simply Good Limited WITNESSETH WHEREAS, the parties hereto desire to enter into this Agreement to define and set forth the terms and conditions of the sales and purchase between Party A and Party B; 1. Item: Plywood 2. Class: CC/CC 3. Glue: PF Resin Specification Number of Packages Number of Units Quantity(M3) Price per Unit Total Price Note Thickness Length Width Total 4. Quality Requirements Thickness Error Allowance: +/-0.3mm Out of Factory Water Content: below 12% No mould. 5. Packaging: regular 6. Time of Delivery: September 9, 2010 7. Place of Delivery: at the place of supplier 8. Payment Method: The payment shall be made to the independent third party Optimost Investment Limited within 90 days. 9. Neither Party shall modify or terminate this Agreement without mutual agreement by both Parties, otherwise it shall be deemed to constitute a breach of contract and the non-breaching party shall be entitled to the remedy of expectation damages. Arbitration: Any disputes of this Agreement shall be submitted for arbitration. This Agreement is executed in two (2) copies with each party holding one copy. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and become effective as of the date first above written upon the signature and seals by both parties. Party A:Foshan Nanhai Rianju Construction Materials Co., Ltd. (sealed) Party B: Simply Good Limited (sealed) Date: August 23, 2010 1 Customer Agreement Agreement No. YH-RAJ-20108-0059 Agreement Dated: 2010-8-30 Party A: Foshan Nanhai Rianju Construction Materials Co., Ltd. Party B: Simply Good Limited WITNESSETH WHEREAS, the parties hereto desire to enter into this Agreement to define and set forth the terms and conditions of the sales and purchase between Party A and Party B; 1. Item: Plywood 2. Class: A/A 3. Glue: PF Resin Specification Number of Packages Number of Units Quantity(M3) Price per Unit Total Price Note Thickness Length Width Total 4. Quality Requirements Thickness Error Allowance: +/-0.3mm Out of Factory Water Content: below 12% No mould. 5. Packaging: regular 6. Time of Delivery: September 14, 2010 7. Place of Delivery: at the place of supplier 8. Payment Method: The payment shall be made to the independent third party Optimost Investment Limited within 90 days. 9. Neither Party shall modify or terminate this Agreement without mutual agreement by both Parties, otherwise it shall be deemed to constitute a breach of contract and the non-breaching party shall be entitled to the remedy of expectation damages. Arbitration: Any disputes of this Agreement shall be submitted for arbitration. This Agreement is executed in two (2) copies with each party holding one copy. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and become effective as of the date first above written upon the signature and seals by both parties. Party A:Foshan Nanhai Rianju Construction Materials Co., Ltd. (sealed) Party B: Simply Good Limited (sealed) Date: August 30, 2010 2 Customer Agreement Agreement No. YH-RAJ-20109-0011 Agreement Dated: 2010-9-8 Party A: Foshan Nanhai Rianju Construction Materials Co., Ltd. Party B: Simply Good Limited WITNESSETH WHEREAS, the parties hereto desire to enter into this Agreement to define and set forth the terms and conditions of the sales and purchase between Party A and Party B; 1. Item: Plywood 2. Class: B/B 3. Glue: PF Resin Specification Number of Packages Number of Units Quantity(M3) Price per Unit Total Price Note Thickness Length Width Total 4. Quality Requirements Thickness Error Allowance: +/-0.3mm Out of Factory Water Content: below 12% No mould. 5. Packaging: regular 6. Time of Delivery: September 24, 2010 7. Place of Delivery: at the place of supplier 8. Payment Method: The payment shall be made to the independent third party Optimost Investment Limited within 90 days. 9. Neither Party shall modify or terminate this Agreement without mutual agreement by both Parties, otherwise it shall be deemed to constitute a breach of contract and the non-breaching party shall be entitled to the remedy of expectation damages. Arbitration: Any disputes of this Agreement shall be submitted for arbitration. This Agreement is executed in two (2) copies with each party holding one copy. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and become effective as of the date first above written upon the signature and seals by both parties. Party A:Foshan Nanhai Rianju Construction Materials Co., Ltd. (sealed) Party B: Simply Good Limited (sealed) Date: September 8, 2010 3
